

Exhibit 10.11
AMENDMENT TO EQUITY PURCHASE AGREEMENT
This Amendment (this “Amendment”), dated as of June 18, 2020, to that certain
Equity Purchase Agreement (“Purchase Agreement”), between Sphere 3D Corp. (the
“Company”) and Oasis Capital, LLC (the “Investor”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.
RECITALS:
A.Whereas, the Purchase Agreement contemplated the Company selling the Investor
up to $11,000,000 of Company Common Stock pursuant to the terms set forth
therein;
B.    Whereas, as consideration for Investor’s commitment to purchase such
securities pursuant to the terms of the Purchase Agreement, the Company agreed
to issue certain Commitment Shares to the Investor;
C.    Whereas, the Company and Investor now desire to amend the Purchase
Agreement to eliminate the issuance of Commitment Shares.
D.    Whereas, the Purchase Agreement may be amended in a written instrument
signed by the Company and the Investor; and
AGREEMENTS
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
1.    All references in the Purchase Agreement to “Commitment Shares” shall
hereby be deleted.
2.    Section 6.5 of the Purchase Agreement is hereby amended and restated in
its entirety to read as follows:
“[Reserved.]”
3.    Except as modified herein, the Purchase Agreement shall remain in full
force and effect.
4.    This Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same Amendment. A signature delivered by facsimile
shall constitute an original.
5.    This Amendment shall be governed pursuant to Section 10.1 of the
Agreement.
[Signature Page Follows]






--------------------------------------------------------------------------------




[SIGNATURE PAGE TO AMENDMENT TO EQUITY PURCHASE AGREEMENT]
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.
COMPANY:
Sphere 3D Corp.
By:
/s/ Peter Tassiopoulos
Name:
Title:
Peter Tassiopoulos
CEO
 
INVESTOR:
Oasis Capital, LLC
By:
/s/ Adam Long
Name:
Title:
Adam Long
Managing Partner





